ACCEPTED
                                                                                                         03-15-00248-CV
                                                                                                                 8167092
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                    12/9/2015 4:36:36 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK

                                      No. 03-15-00248-CV
                                    IN THE COURT OF APPEALS                           FILED IN
                                                                               3rd COURT OF APPEALS
                                FOR THE THIRD DISTRICT OF TEXAS                    AUSTIN, TEXAS
                                           AT AUSTIN                           12/9/2015 4:36:36 PM
                                                                                 JEFFREY D. KYLE
                                                                                       Clerk
            BRIGHAM EXPLORATION COMPANY, BEN M. BRIGHAM,
        DAVID T. BRIGHAM, HAROLD D. CARTER, STEPHEN P. REYNOLDS,
          STEPHEN C. HURLEY, HOBART A. SMITH, SCOTT W. TINKER,
                 STATOIL ASA AND FARGO ACQUISITION, INC.,
                                                                  Appellants,
                                                     V.

                      RAYMOND BOYTIM, ET AL., INDIVIDUALLY AND ON
                        BEHALF OF OTHERS SIMILARLY SITUATED,
                                                                  Appellees.

                  On Appeal from the 201st Judicial District Court of Travis County, Texas,
                                Trial Court Cause No. D-1-GN-11-003205


                            UNOPPOSED MOTION FOR EXTENSION OF
                                 TIME TO FILE REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:
           Appellants, Statoil ASA and Fargo Acquisition, Inc., respectfully file this

unopposed first motion for a 30-day extension of time to file their reply brief.

           1.        The present deadline for filing the reply brief is December 14, 2015.

           2.        Appellants seek a 30-day extension, until January 13, 2016, in which

to file their reply brief.

           3.        This is Appellants’ first request for an extension of time to file their

reply brief.

1768.004/571732
           4.     This motion is unopposed.

           5.     The following grounds provide “good cause” for extending the time to

file the reply brief. Lead appellate counsel, Russell Post, has been and continues to

be engaged in other litigation with imminent deadlines that will prevent him from

completing the reply brief before the present deadline, including, but not limited to,

the following:

            Participation in trial and subsequent post-verdict briefing in No.
             2013-61098; Scott D. Martin and SKM Partnership, Ltd. v.
             Andrews Kurth LLP; In the 234th Judicial District Court of Harris
             County, Texas. The trial ended on November 9, 2015, and the
             post-verdict motions are set for hearing on December 14, 2015.

            Preparation for and presentation of oral argument in No. 09-15-
             00248-CV: Therold Palmer v. Newtron Beaumont, L.L.C.; In the
             Ninth Court of Appeals. Oral argument was held on December 3,
             2015, in Beaumont, Texas.

            Preparation of appellant’s brief in No. 14-15-00804-CV; Travis
             Lomax, et al. v. Michels Corp.; In the Fourteenth Court of Appeals.
             The brief is due to be filed on or before December 14, 2015.

            Preparation of petitioners’ brief on the merits in No. 15-0396;
             Gary Aaronii, et al. v. Directory Distributing Associates, Inc., et
             al.; In the Texas Supreme Court. The merits brief is due to be filed
             on or before December 21, 2015.

            Preparation of brief of appellee in No. 13-15-00362-CV; McAllen
             Hospitals, L.P., et al. v. Mario Rodriguez, et al.; In the Thirteenth
             Court of Appeals. The brief is due to be filed on or before
             December 23, 2015, after one extension.
           6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the reply brief.


1768.004/571732                               2
           For these reasons, Appellants Statoil ASA and Fargo Acquisition, Inc.

respectfully request an extension of time to file their reply until January 13, 2016.

                                           Respectfully submitted,
                                           BECK REDDEN LLP

                                           By: /s/ Russell S. Post
                                                Russell S. Post
                                                State Bar No. 00797258
                                                rpost@beckredden.com
                                                Fields Alexander
                                                State Bar No. 00783528
                                                falexander@beckredden.com
                                                Parth S. Gejji
                                                State Bar No. 24087575
                                                pgejji@beckredden.com
                                           1221 McKinney Street, Suite 4500
                                           Houston, TX 77010-2010
                                           (713) 951-3700
                                           (713) 951-3720 (Fax)

                                           BECK REDDEN LLP
                                                Gretchen S. Sween
                                                State Bar No. 24041996
                                                gsween@beckredden.com
                                                Christopher R. Cowan
                                                State Bar No. 24084975
                                                ccowan@beckredden.com
                                           515 Congress Avenue, Suite 1750
                                           Austin, TX 78701
                                           (512) 708-1000
                                           (512) 708-1002 (Fax)
                                           ATTORNEYS FOR APPELLANTS
                                           STATOIL ASA AND
                                           FARGO ACQUISITION, INC.




1768.004/571732                           3
                         CERTIFICATE OF CONFERENCE
      I certify that my office conferred with, Steve Jodlowski, counsel for
Appellees, and with Debora B. Alsup, counsel for Brigham Exploration Company
and Individual Appellants, regarding this motion, and they do not oppose the
requested extension.

                                        /s/ Russell S. Post
                                        Russell S. Post




                           CERTIFICATE OF SERVICE

      In accordance with the Texas Rules of Appellate Procedure, I hereby certify
that on December 9, 2015, a true and correct copy of the above and foregoing
motion was properly forwarded to all counsel of record, by e-file and/or email,
addressed as follows:

                          Class Counsel for Appellees

ROBBINS GELLER RUDMAN                      ROBBINS GELLER RUDMAN
  & DOWD LLP                                 & DOWD LLP
Darren J. Robbins                          Samuel H. Rudman
Randall J. Baron                           Mark S. Reich
David T. Wissbroecker                      Michael G. Capeci
Steven M. Jodlowski                        58 South Service Road, Suite 200
655 West Broadway, Suite 1900              Melville, NY 11747
San Diego, CA 92101-3301                   srudman@rgrdlaw.com
randyb@rgrdlaw.com                         mreich@rgrdlaw.com
dwissbroecker@rgrdlaw.com                  mcapei@rgrdlaw.com
sjodlowski@rgrdlaw.com




1768.004/571732                        4
                            Liaison Counsel for Appellees

BOULETTE & GOLDEN LLP
Michael D. Marin
Texas State Bar No. 00791174
2801 Via Fortuna, Suite 530
Austin, Texas 78746
mmarin@boulettegolden.com

                           Additional Counsel for Appellees

KENDALL LAW GROUP, LLP                        THE BRISCOE LAW FIRM, PLLC
Joe Kendall                                   Willie C. Briscoe
Daniel Hill                                   The Preston Commons
Jamie J. McKey                                8150 N. Central Expressway, Suite 1575
3232 McKinney Avenue, Suite 700               Dallas, Texas 75206
Dallas, Texas 75204                           wbriscoe@thebriscoelawfirm.com
jkendall@kendalllawgroup.com
dhill@kendalllawgroup.com
jmckey@kendalllawgroup.com

DUNNAM & DUNNAM L.L.P.                        BRODSKY & SMITH LLC
Hamilton P. Lindley                           Evan J. Smith
4125 W. Waco Drive (76710)                    Marc L. Ackerman
P.O. Box 8418                                 Two Bala Plaza, Suite 602
Waco, Texas 76714                             Bala Cynwyd, Pennsylvania 19004
hlindley@ dunnamlaw.com                       esmith@brodsky-smith.com
                                              mackerman@brodsky-smith.com

LEVI & KORSINSKY LLP                          KOHN, SWIFT & GRAF, P.C.
Shane T. Rowley                               Denis F. Sheils
30 Broad St., 24th Floor                      One South Broad Street, Suite 2100
New York, NY 10004                            Philadelphia, PA 19107-3389
srowley@zlk.com                               dsheils@kohnswift.com




1768.004/571732                           5
THE WEISER LAW FIRM, P.C.                   RYAN & MANISKAS, LLP
Patricia C. Weiser                          Katharine M. Ryan
James M. Ficaro                             Richard A. Maniskas
22 Cassatt Avenue                           995 Old Eagle School Road, Suite 311
Berwyn, PA 19312                            Wayne, PA 19087
pw@weiserlawfirm.com                        kryan@rmclasslaw.com
jmf@weiserlawfirm.com                       rmaniskas@rmclasslaw.com

THE REDDELL FIRM PLLC
Kelly N. Reddell
100 Highland Park Village, Suite 200
Dallas, Texas 75025
kelly@reddell-law.com

         Counsel for Brigham Exploration Company and Individual Appellants

THOMPSON & KNIGHT LLP                       THOMPSON & KNIGHT LLP
Timothy R. McCormick                        Debora B. Alsup
Michael W. Stockham                         Thompson & Knight LLP
Mackenzie Wallace                           98 San Jacinto Blvd., Suite 1900
1722 Routh Street, Suite 1500               Austin, TX 78701
Dallas, Texas 75201                         debora.alsup@tklaw.com
timothy.mccormick@tklaw.com
michael.stockham@tklaw.com
mackenzie.wallace@tklaw.com


                                         /s/ Russell S. Post
                                         Russell S. Post




1768.004/571732                         6